Citation Nr: 0620530	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Eligibility for Department of Veterans Affairs educational 
and vocational training services under Chapter 31, Title 38, 
United States Code.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1991 to April 
1991 and from January 2002 to May 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the North 
Little Rock, Arkansas, Regional Office (RO) which denied 
eligibility for Department of Veterans Affairs (VA) 
educational and vocational training services under Chapter 
31, Title 38, United States Code.  In August 2005, the 
veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In reviewing the 
record, the Board observes that the veteran has not been 
issued a VCAA notice which addresses the issue of the 
veteran's eligibility for Department of Veterans Affairs 
educational and vocational training services under Chapter 
31, Title 38, United States Code.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims and vocational 
rehabilitation files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005) are fully met.  

2.  Then readjudicate the veteran's 
eligibility for VA educational and 
vocational training services under 
Chapter 31, Title 38, United States Code.  
If the determination remains adverse to 
her, the veteran should be issued a 
supplemental statement of the case 
(SSOC).  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


